Title: From George Washington to Colonel William Malcom, 20 November 1778
From: Washington, George
To: Malcom, William


  
    Sir,
    Hd Qrs Fred[ericksburg, N.Y.] Nov. 20 1778
  
I have received your favours of the 12th and 16th. You express a desire in the former to make a visit to Head Quarters to represent the state of the Garrison—Unless the necessity be very urgent I wish you to defer it awhile, as the arrival of the Convention troops at the North River will make your presence at the Fort very necessary.
While they are near and passing the River, you will see the propriety of using the greatest vigilance and of having your guard boats constantly on the look out both across and down the river and well manned—as well to prevent desertion, as to be advertised in time of any attempt from below to effect a rescue, which though perhaps not a very probable is a possible event.
I thank you for the intelligence communicated in your last and wish you to continue your measures for obtaining advice of what is going on with the enemy. I am, with regard Sir Your most Obedt Serv.
